DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant's election with traverse of electing Species I in the reply filed on 11/18/2022 is acknowledged.  The traversal is on the ground(s) that there is no mutually exclusive between Species I and II.  This is not found persuasive because Species I comprises two Spur cancellation circuits (408, 407) in a PLL and Species II comprises two spur cancellation circuits, one in each of two PLLs. Those two characteristics are mutually exclusive. Further, a PLL and Multiple PLLs are classified under different CPC sub-classes H03L7/093 and H03L7/22, respectively. In addition, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:

the species have acquired a separate status in the art due to the recognized divergent subject matter; and
the species require a different field of search (e.g. searching different classes/subclass, or employing different search strategies and/or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 36-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/18/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,095,295. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 11,095,295 anticipate Claims 21-35.
And/Or Claims 21-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,095,295 in view of Perrott (US 2015/0145567). See the rejections discussed below.
Claim Objections
Claims 22-23 and 30-31 are objected to because of the following informalities:  
Claim 22 recites “a second gain associated with a time-to-digital converter”. However, the word ‘associated’ encompasses a broad range of embodiments, including embodiments in which the ‘association’ is a circumstance or condition immaterial to patentability of the claimed apparatus. 
Similarly, claims 23, 30 and 31 have the same issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-25, 27-33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perrott (US 2015/0145567).

Regarding claim 29, Perrott discloses a spur measurement system [e.g. figs. 3, 8, 26/27A/28A/28B/31/35] comprising: a phase-locked loop [ see at least figs. 3, 8, 26/27A/28A/28B/31/35, paragraphs 0108-0109] responsive to an indication of a spurious tone in a first signal [e.g. ref(t)], the phase-locked loop configured to determine the presence of the spurious tone in a second signal [e.g. r[k]/u[k]/y[k]] generated based on the first signal, to determine a first magnitude of the spurious tone in the second signal, and to determine a second magnitude of the spurious tone in the first signal by dividing the first magnitude by a plurality of gain factors [e.g. at least two of gain (1705), ADC gain (1710, 303), Kv gain (1709), PFD and charge pump gain (305), and Kcap capacitor DAC gain in fig. 3, fig. 24, fig. 25 or fig. 17/ gain of 1001 and 1003, PD gain, outtdc in fig. 10A; those gains are in the path from the first signal to the second signal] of the phase-locked loop.
Regarding claim 30, Perrott discloses the system of claim 29 wherein the plurality of gain factors include a first gain [e.g. charge pump nonlinearity gain fig. 24/25/ PD gain fig. 10A/ PFD and charge pump gain (305)] associated with a phase detector [e.g. PD or PFD].

Regarding claim 31, Perrott discloses the system of claim 30 wherein the plurality of gain factors further include a second gain [e.g. Kv gain/ADC gain] associated with a time-to-digital converter [e.g. TDC, or TDC without PD/PFD in light of specification].

Regarding claim 32, Perrott discloses the system of claim 29 wherein the phase-locked loop further includes an oscillator [e.g. DCO] and a time-to-digital converter [see TDC 307], the time-to-digital converter configured to generate the second signal, the phase-locked loop configured to control the oscillator using the second signal.

Regarding claim 33, Perrott discloses the system of claim 29 wherein the indication of the spurious tone includes a frequency control word [e.g. residuefrac[k]].

Regarding claim 35, Perrott discloses the system of claim 29 wherein the phase-locked loop is further configured to determine presence of an additional spurious tone in the first signal [see at least 2834, 2837 and 2821s/2823/2825/fspur1/fspur2 fig. 28A/B, paras. 0112-0114 Perrott].

Regarding claim 21, Perrott discloses a method [e.g. figs. 3, 8, 26/27A/28A/28B/31/35] of determining a presence of a spurious tone in a signal, the method comprising: receiving an indication of a first frequency corresponding to a spurious tone to be measured in a first signal [e.g. ref(t)]; generating a second signal [e.g. r[k]/u[k]/y[k]] in a phase-locked loop [ see at least figs. 3, 8, 26/27A/28A/28B/31/35, paragraphs 0108-0109] based on the first signal and a feedback signal [ e.g. div(t)]; determining a presence of the spurious tone in the second signal; determining a first magnitude of the spurious tone in the second signal; and dividing the first magnitude of the spurious tone in the second signal by a plurality of gain factors [e.g. at least two of gain (1705), ADC gain (1710, 303), Kv gain (1709), PFD and charge pump gain (305), and Kcap capacitor DAC gain in fig. 3, fig. 24, fig. 25 or fig. 17/ gain of 1001 and 1003, PD gain, outtdc in fig. 10A; those gains are in the path from the first signal to the second signal] to determine a second magnitude of the spurious tone in the first signal. See claim 29 rejection, Claim 21 is a method having a similar structured (except a feedback signal) recited in claim 29.

Regarding claim 22, Perrott discloses the method of claim 21 wherein the plurality of gain factors include a first gain [e.g. charge pump nonlinearity gain fig. 24/25/ PD gain fig. 10A/ PFD and charge pump gain (305)] associated with a phase detector [e.g. PD or PFD].

Regarding claim 23, Perrott discloses the method of claim 22 wherein the plurality of gain factors further include a second gain [e.g. Kv gain/ADC gain] associated with a time-to-digital converter [e.g. TDC, or TDC without PD/PFD in light of specification].

Regarding claim 24, Perrott discloses the method of claim 21 wherein the indication of the first frequency includes a frequency control word [e.g. residuefrac[k]].

Regarding claim 25, Perrott discloses the method of claim 21 further comprising: generating the second signal in a time-to-digital converter [e.g. TDC, or TDC without PD/PFD in light of specification] in the phase-locked loop; and controlling an oscillator [e.g. DCO] of the phase-locked loop using the second signal.

Regarding claim 27, Perrott discloses the method of claim 21 further comprising detecting presence of a spurious tone corresponding to a second frequency [see at least 2834, 2837 and 2821s/2823/2825/fspur1/fspur2 fig. 28A/B, paras. 0112-0114 Perrott] in the first signal.

Regarding claim 28, Perrott discloses the method of claim 21 further comprising receiving a second indication of a second frequency [see at least 2834, 2837 and 2821s/2823/2825/fspur1/fspur2 fig. 28A/B, paras. 0112-0114 Perrott] corresponding to an additional spurious tone to be measured in the first signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrott (US 2015/0145567) in view of Welland et al. (US 2013/0112472).

Regarding claim 34, Perrott discloses the system of claim 29, further comprising a device under test [e.g. the device (not shown) that generates ref(t)] configured to generate the first signal.  Perrott does not explicitly disclose a divider circuit. However, it’s well-known to provide a divider circuit for a reference signal. For example, Welland discloses a divider circuit [e.g. 104] for a reference signal such that the combination discloses further comprising a divider circuit [e.g. 104 Welland] configured to generate the first signal by dividing a signal from a device under test [e.g. the device (not shown) that generates ref(t) Perrott]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Perrott and Wang in accordance with the teaching of Welland regarding a divider in order to provide a desired division for a desired frequency [paragraph 0042].
Regarding claim 26, Perrott discloses the method of claim 21 wherein the first signal is generated by dividing an output signal from a device under test. Perrott does not explicitly disclose a divider circuit. However, it’s well-known to provide a divider circuit for a reference signal. For example, Welland discloses a divider circuit [e.g. 104] for a reference signal such that the combination discloses the first signal is generated by dividing [e.g. 104 Welland] an output signal from a device under test [e.g. the device (not shown) that generates ref(t) Perrott]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Perrott and Wang in accordance with the teaching of Welland regarding a divider in order to provide a desired division for a desired frequency [paragraph 0042].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842